Case 5:21-cv-05067-TLB Document 4   Filed 04/09/21 Page 1 of 9ELECTRONICALLY
                                                               PageID #: 41 FILED
                                                              Washington County Circuit Court
                                                               Kyle Sylvester, Circuit Clerk
                                                              2021-Mar-19 17:05:12
                                                                  72CV-21-259
                                                               C04D01 : 12 Pages
  Case 5:21-cv-05067-TLB Document 4                 Filed 04/09/21 Page 2 of 9 PageID #: 42



Complaint. See Exhibit A, affidavit of counsel for unknown John Doe Defendants pursuant to Ark.

Code Ann, § 16-56-125.

          4.     This court has personal and subject matter jurisdiction, and venue of this cause is

proper in that the injuries suffered by Plaintiff occurred in Springdale, Washington County,

Arkansas.

                                             BACKGROUND

          5.     Tractor Supply is a large, national retailer, with 2,024 stores located throughout 49

states.




          6.     In 2018, when the subject incident occurred, Tractor Supply claimed it generated $

2,700,000,000 ($ 2.7 billion) in gross profits, and net sales of $ 7,910,000,000 ($7.91 billion).

          7.     Tractor Supply purports to be focused on customers such as the McDaniels, who

live the rural lifestyle.




                                                   2
  Case 5:21-cv-05067-TLB Document 4               Filed 04/09/21 Page 3 of 9 PageID #: 43



                                             FACTS


      8.       Plaintiff and her husband, Steve McDaniel, were shopping as a customers at the

Springdale, Arkansas Tractor Supply store located at 4355 East Robinson Avenue, on June 2, 2018.

      9.       Plaintiff and her husband were business invitees, as customers and guests of Tractor

Supply while shopping.

      10.      Plaintiff and her husband were in Tractor Supply to purchase railroad ties to be used

in their home garden.

      11.      While shopping for railroad ties, a Tractor Supply employee approached the

McDaniels.

      12.      The Tractor Supply employee brought a forklift over, as the railroad ties are large

and heavy, and are kept by Tractor Supply in large bundles where several ties are banded into a

unit. These bundle of railroad ties are packaged with a metal band that wrapped around the ties.

      13.      The Tractor Supply employee handed a pair of gloves and tin snips to Plaintiff’s

husband, Steve. The employee and Steve then loaded four (4) railroad ties into the McDaniel’s

truck bed.

      14.      The Tractor Supply employee then, while operating the forklift, brought a bundle

of railroad ties over to the area. To the Plaintiff’s best information and belief, there were sixteen

(16) railroad ties per bundle. The bundle of railroad ties were held together by a metal band.

      15.      The Tractor Supply employee then instructed the Plaintiff to cut the metal band

with the pair of tin snips she had earlier handed to Steve McDaniel.

      16.      Plaintiff followed the instructions of the employee and began cutting the band.

When Plaintiff had cut through approximately half of the band, the bundle of railroad ties

immediately “popped” loose and exploded from the released energy of the bound railroad ties. The


                                                 3
  Case 5:21-cv-05067-TLB Document 4                   Filed 04/09/21 Page 4 of 9 PageID #: 44



force of the exploding railroad ties violently knocked the Plaintiff to the ground, and four (4) of

the large, heavy railroad ties landed on Plaintiffs legs, causing fractures and permanent injuries,

described more particularly later.

       17.      Unknown to Plaintiff, and hidden from any customer, was the fact that the railroad

ties were unstable and dangerous, such that once the restraining strap or band was cut, the energy

from the release of the strap would cause the large railroad ties to explode, “spring open” and then

fall to the ground and onto Plaintiff and her legs.

       18.      There were no safety measures or precautions taken for restraining the load of

railroad ties when their only form of securement was released.

       19.      These railroad ties weigh on average, in excess of 200 lbs, such that causing them

to be released where they can dangerously “spring open“ when the securing band is released and

land on a customer such as Plaintiff, is a danger that Tractor Supply knew or should have known

created a great risk of injury.

       20.      Plaintiff was unaware of the risks when she was instructed to cut the band with the

tin snips given to her by the Tractor Supply employee. This would be a hidden and unknown

danger to any customer.

       21.      Rather than making sure the railroad ties were maintained in a safe manner, or

releasing the bands themselves, as any reasonable retailer should have done, Tractor Supply

concealed the dangers to Plaintiff, and instructed a customer to cut the band that restrained these

large and dangerous railroad ties.

       22.      In addition to the negligence of Tractor Supply in instructing Plaintiff to cut the

band which required Plaintiff to be in proximity to the railroad ties such that when the band

released, the energy from the release of the bound ties would cause them to violently release and

fall on her, Tractor Supply was further negligent in failing to warn Plaintiff of the dangers
                                                  4
Case 5:21-cv-05067-TLB Document 4   Filed 04/09/21 Page 5 of 9 PageID #: 45
  Case 5:21-cv-05067-TLB Document 4                 Filed 04/09/21 Page 6 of 9 PageID #: 46



no knowledge, awareness or experience regarding the dangers and propensity of bound railroad

ties to “explode” when the securing band is cut. Handing Plaintiff a pair of tin snips and instructing

her to cut the restraining band around a stack of “loaded” railroad ties, was negligent and a breach

of Tractor Supply’s duty to its customers.

        26.     As a direct and proximate result of the breaches by Tractor Supply, Plaintiff

suffered the injuries set forth herein.

                                    COUNT I: NEGLIGENCE

        27.     Plaintiff incorporates the foregoing Paragraphs here by reference.

        28.     Tractor Supply owed a non-delegable duty to the public and Plaintiff to ensure that

customers would be safe, including a duty to protect them from having railroad ties land on their

feet.


        29.     Tractor Supply owed a duty to maintain their stores in a reasonably safe condition,

such that railroad ties aren’t allowed to fall or land on a customer.

        30.     Tractor Supply negligently supervised its employees, and negligently failed to

provide its customers a reasonably safe place to shop.

        31.     Tractor Supply was negligent, including without limitation, in the following

particulars:

                a.      Failed to ensure that the railroad ties were secured from
                        releasing and landing on Plaintiff.
                b.      Failing to place its railroad ties and maintain them while
                        offering and presenting them for sale to the public in a safe
                        manner such that they wouldn’t land on a customer.

                c.      Failed to ensure that proper safeguards were in place to
                        prevent the railroad ties from landing on Plaintiff.

                d.      Failed to ensure that a proper safety zone or perimeter was
                        established when a stack of railroad ties securing band is cut.

                                                  6
  Case 5:21-cv-05067-TLB Document 4                  Filed 04/09/21 Page 7 of 9 PageID #: 47



                e.      Utilizing an unsafe procedure in that the Tractor Supply
                        employee handed the customer the tin snips and advised the
                        customer to cut the band.

                f.      Failed to adequately train and supervise their employees, as
                        evidenced by the Tractor Supply employee that handed the
                        tin snips to Plaintiff and instructed her to cut the band.

                g.      Negligently hired, retained, and supervised its employees as
                        evidenced by the Tractor Supply employee that handed the
                        pair of tin snips to Plaintiff and instructed her to cut the band.

                h.      Failed to utilize safe methods and precautions to prevent 200
                        lb railroad ties from being released and falling on customers.

                i.      Failed to warn Plaintiff of the dangers of railroad ties
                        exploding and causing injury when the securing band is cut.

      32.       Tractor Supply’s breach of its duty owed to Ms. McDaniel, proximately caused her

injuries and damages.

                               COUNT II:RES IPSA LOQUITUR

      33.       Plaintiff realleges and readopts each and every factual allegation set forth in

paragraphs 1-28 above and incorporates the same as if set forth herein word for word.

      34.       Tractor Supply owed a duty to use due care regarding the safety of its customers

and invitees.

      35.       The railroad ties and its securement band were under the exclusive control of

Tractor Supply.

      36.       The subject incident wherein railroads ties fell onto Plaintiff after the band was

partially cut would not and should not occur if Tractor Supply exercised due and proper care in

managing its railroad ties and maintaining a safe retail store and would not occur in the absence of

negligence on the part of Tractor Supply.

                                           DAMAGES

      37.       Donna McDaniel is entitled to recover the following elements of damages,
                                                    7
  Case 5:21-cv-05067-TLB Document 4                  Filed 04/09/21 Page 8 of 9 PageID #: 48



including without limitation:

                a.      Conscious pain and suffering.

                b.      Mental anguish.

                c.      Medical expenses.

                d.      Lost earnings.

                e.      Scarring and disfigurement.

                f.      Loss of income, past, present and future.

                g.      Permanent physical injuries, disability and limitations.

                h.      Loss of quality of life.

      38.       Tractor Supply is liable as set forth above in an amount that exceeds that required

for diversity of citizenship jurisdiction in federal district court.

                                          PUNITIVE DAMAGES

      39.       Plaintiff realleges and readopts each and every factual allegation set forth in

paragraphs 1 through 34 and incorporates the same as fully as if set forth herein word-for-word.

      40.       The acts and omissions complained of in the cause of action stated above are

egregious and reckless, wanton and in total disregard to the rights of Plaintiff, that the defendant

knew or ought to have known, in light of the surrounding circumstances, that their conduct

would naturally and probably result in injury and damage, and that they continued such conduct

in reckless disregard of the consequences from which malice may be inferred, that in addition to

the actual damages, punitive or exemplary damages to punish and deter these types of acts and

omissions from occurring in the future are appropriate.

      41.       Plaintiff is entitled to punitive damages for Defendants’ reckless and wanton

disregard.

      42.       That the Plaintiff reserves the right to amend this complaint and add any other
                                                    8
  Case 5:21-cv-05067-TLB Document 4                 Filed 04/09/21 Page 9 of 9 PageID #: 49



necessary parties or factual allegations after further discovery warrants as provided by Arkansas

law.

                                 DEMAND FOR JURY TRIAL

       43.     Plaintiff incorporates the foregoing paragraphs by reference here.

       44.     Plaintiff demands a trial by jury.

        WHEREFORE, the Plaintiff, Donna McDaniel, prays for judgment against Tractor Supply

for all elements of damages set forth above together with pre- and post-judgment interest, costs

and any other such relief as this Court deems just and proper.




                                              DONNA MCDANIEL, PLAINTIFF


                                              By:       /s/ Shawn Daniels
                                                        Shawn Daniels, AR Bar No. 99126
                                                        William Haslam, AR Bar No. 2020089
                                                        Daniels Law Firm, PLLC
                                                        129 West Sunbridge Drive
                                                        Fayetteville, AR 72703
                                                        Phone: (479) 521-7000
                                                        Fax: (479) 437-2007
                                                        shawn@danielsfirm.com




                                                    9
